                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources Inc.,                   )       ORDER GRANTING PLAINTIFF’S
                                              )       MOTION FOR SUMMARY JUDGMENT
               Plaintiff,                     )
                                              )
       vs.                                    )
                                              )
Rink Construction, Inc.,                      )       Case No. 1:16-cv-091
                                              )
               Defendant,                     )


       Before the Court is the Plaintiff’s motion for partial summary judgment filed on December

13, 2016. See Docket No. 18. The Defendant file a response in opposition to the motion on January

17, 2017. See Docket No. 25. The Plaintiff filed a reply brief on January 30, 2017. See Docket No.

26. The Defendant filed a supplemental brief on January 12, 2018. See Docket No. 45. The

Plaintiff filed a reply to the Defendant’s supplemental brief on February 2, 2018. See Docket No.

51. For the reasons set forth below, the motion is granted.



I.     BACKGROUND

       Continental Resources Inc. (“Continental”) is an Oklahoma corporation with its principal

place of business in Oklahoma City, Oklahoma. Continental conducts oil and gas exploration and

development work in North Dakota. Rink Construction Inc. (‘Rink”) is a North Dakota corporation

with its principal place of business in Keene, North Dakota. Rink performs a variety of services for

its clients, including building roads, general construction, and oil well maintenance.

       On April 21, 2008, Continental and Rink entered into a Master Service Contract (“MSC”)

wherein Rink and Continental agreed that from time to time Rink would perform work and/or

provide services to Continental. Specific work details were to be set forth in a work order. The

                                                  1
MSC is governed by the laws of the State of Oklahoma.

       Brad Lodholtz was an employee of Rink and worked as supervisor of a Rink maintenance

crew from April 2013 through December 17, 2013. Continental retained Rink to provide services

with respect to an oil and gas well in McKenzie County, North Dakota, known as the Bohmbach

4-35H well (the “Well”). On December 17, 2013, Lodholtz was severely injured while working on

flow lines at the Well (“Incident”).

       On July 29, 2015, Lodholtz and his wife filed a personal injury lawsuit in the District Court

for McKenzie County, North Dakota, against Continental for injuries arising out of the Incident.

The personal injury lawsuit was removed to the United States District Court for the District of North

Dakota on August 21, 2015. Lodholtz claimed his injuries resulted from the negligence of

Continental. A loss of consortium claim was also made.

       On August 7, 2015, nine days after the Lodholtzs’ filed the personal injury lawsuit,

Continental served a demand upon Rink requesting Rink defend, indemnify, and save harmless

Continental against all claims, demands, judgments, defense costs or suits arising out or related to,

directly or indirectly, the Incident. Continental further demanded Rink provide Continental with

complete and full defense of any lawsuits brought against Continental arising out of the Incident.

On August 24, 2015, after receiving no response to its first demand letter, Continental served a

second demand letter upon Rink.

       By letter dated October 7, 2015, Rink’s insurer, Mid-Continent Casualty Company

(“Mid-Continent”), advised Continental it was investigating the insurance coverage available to

Continental under the terms of Rink’s commercial general liability insurance policy. By letter dated

April 4, 2016, Mid-Continent advised Continental it had accepted Continental’s tender of defense

and indemnity upon a full reservation of rights to contest the obligation. Mid-Continent has

                                                 2
provided Continental a full defense in the Lodholtz lawsuit, including on appeal, since April 4, 2016.

       Continental filed this separate declaratory judgment action against Rink in federal court on

April 25, 2016. Continental seeks a declarations that the indemnification clause in the MSC is valid

and enforceable and requires Rink to defend, indemnify, and save harmless Continental from the

claims of the Lodholtzs. Continental has also asserted a claim for breach of contract but that claim

is not the subject of this motion. Rink denies it has any obligation under the MSC to defend,

indemnify, and save harmless Continental from the claims of the Lodholtzs. On February 14, 2017,

the Court stayed the declaratory judgment action until the underlying Lodholtz personal injury

lawsuit was resolved.

       On July 22, 2017, a jury found Continental negligent in the Lodholtz personal injury lawsuit

and awarded damages in the amount of $8,496,000. The jury apportioned fault as 72.5% to

Continental and 27.5% to Lodholtz. No fault was apportioned to Rink. On or about August 25,

2017, Continental sent a letter to Rink demanding that Rink indemnify Continental for the entire

verdict amount as per the terms of the MSC. The stay of the declaratory judgment action was lifted

on November 3, 2017.

       After the damages were adjusted to account for the percentage of fault attributed to Lodholtz

and post-trial motions were ruled upon, a second amended judgment in the amount of $6,159,600

was entered against Continental on May 10, 2018. Both parties have appealed and the matter is

currently pending before the Eighth Circuit Court of Appeals. Execution of the judgment has been

stayed pending the outcome of the appeal. Continental’s motion for partial summary judgment on

its claim for declaratory relief is now ripe for consideration.




                                                  3
II.    STANDARD OF REVIEW

       Summary judgment is appropriate when the evidence, viewed in a light most favorable to

the non-moving party, indicates that no genuine issues of material fact exist and that the moving

party is entitled to judgment as a matter of law. Davison v. City of Minneapolis, Minn., 490 F.3d

648, 654 (8th Cir. 2007); see Fed. R. Civ. P. 56(a). Summary judgment is not appropriate if there

are factual disputes that may affect the outcome of the case under the applicable substantive law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of material fact is genuine if

the evidence would allow a reasonable jury to return a verdict for the non-moving party. Id.

       The Court must inquire whether the evidence presents a sufficient disagreement to require

the submission of the case to a jury or whether the evidence is so one-sided that one party must

prevail as a matter of law. Diesel Mach., Inc. v. B.R. Lee Indus., Inc., 418 F.3d 820, 832 (8th Cir.

2005). The moving party bears the responsibility of informing the court of the basis for the motion

and identifying the portions of the record which demonstrate the absence of a genuine issue of

material fact. Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011). The non-

moving party may not rely merely on allegations or denials in its own pleading; rather, its response

must set out specific facts showing a genuine issue for trial. Id.; Fed. R. Civ. P. 56(c)(1). The court

must consider the substantive standard of proof when ruling on a motion for summary judgment.

Anderson, 477 U.S. at 252.



III.   LEGAL DISCUSSION

       Continental contends the indemnity clause in the MSC is valid and should be enforced

against Rink. Rink contends it is not required to indemnify Continental because the indemnity

provision in the MSC is void under Oklahoma’s anti-indemnity statute and unenforceable under

                                                  4
Oklahoma common law.



        A.      OKLAHOMA’S ANTI-INDEMNITY STATUTE

        Oklahoma’s construction agreement anti-indemnity statute provides as follows:

        A. For purposes of this section, “construction agreement” means a contract,
        subcontract, or agreement for construction, alteration, renovation, repair, or
        maintenance of any building, building site, structure, highway, street, highway
        bridge, viaduct, water or sewer system, or other works dealing with construction, or
        for any moving, demolition, excavation, materials, or labor connected with such
        construction.

        B. Except as provided in subsection C or D of this section, any provision in a
        construction agreement that requires an entity or that entity's surety or insurer to
        indemnify, insure, defend or hold harmless another entity against liability for damage
        arising out of death or bodily injury to persons, or damage to property, which arises
        out of the negligence or fault of the indemnitee, its agents, representatives,
        subcontractors, or suppliers, is void and unenforceable as against public policy.

        C. The provisions of this section do not affect any provision in a construction
        agreement that requires an entity or that entity's surety or insurer to indemnify
        another entity against liability for damage arising out of death or bodily injury to
        persons, or damage to property, but such indemnification shall not exceed any
        amounts that are greater than that represented by the degree or percentage of
        negligence or fault attributable to the indemnitor, its agents, representatives,
        subcontractors, or suppliers.

        D. This section shall not apply to construction bonds nor to contract clauses which
        require an entity to purchase a project-specific insurance policy, including owners'
        and contractors' protective liability insurance, project management protective
        liability insurance, or builder's risk insurance.

        E. Any provision, covenant, clause or understanding in a construction agreement that
        conflicts with the provisions and intent of this section or attempts to circumvent this
        section by making the agreement subject to the laws of another state, or that requires
        any litigation, arbitration or other dispute resolution proceeding arising from the
        agreement to be conducted in another state, is void and unenforceable.

Okla. Stat. tit. 15, § 221.

        The parties dispute whether the MSC in this case is a “construction agreement” as defined


                                                  5
by the Oklahoma statute. If the MSC falls within the definition of a “construction agreement,” there

is no question it violates Section 221 in so far as it requires Rink to indemnify Continental for

Continental’s own negligence.

        The MSC did not define the work that was to be completed from time to time by Rink for

Continental. Rather, individual work orders defined the work that Continental was requesting Rink

perform. In the oil and gas industry the parties’ agreement often consists of two parts–a master

service contract and a job specific work order. See Grand Isle Shipyard, Inc. v. Seacor Marine,

LLC, 589 F.3d 778, 787 n.6 (5th Cir. 2009) (discussing the common practice in the oil and gas field

to enter contracts in two stages--a long-term master contract and a subsequent work order);

Dominion Expl. & Prod., Inc., v. Delmar Sys., Inc., No. 07-9492, 2012 WL 6020121, at *5 n.6 (E.D.

La. Dec. 3, 2012) (noting it is a common practice for oil and gas contracts to be issued in two stages-

-a master agreement and a work order). The two parts should be read together in order to determine

the intent of the parties. Id.

        In this case, the work order provides Rink was to “pull apart flowline due to frozen

choke/unthaw and unblock flowline/bleedoff casing pressure” at the Bohmbach 4-35H oil well

which Continental owned and operated. See Docket No. 47-1. The work was ordered by

Continental foreman Dan Becker. See Docket No. 46-1, ¶ 12. Any fair and reasonable description

of the work to be done pursuant to the work order is repair and maintenance on an oil and gas well.

The work order does not call for any construction activities.

        The anti-indemnity statute provides a “construction agreement” means a contract “for

construction, alteration, renovation, repair, or maintenance of any building, building site, structure,

highway, street, highway bridge, viaduct, water or sewer system, or other works dealing with

construction.”    Okla. Stat. tit. 15, § 221(A).      The definition of “construction agreement”

                                                  6
encompasses maintenance, but only of a “building, building site, structure, highway, street, highway

bridge, viaduct, water or sewer system, or other works dealing with construction.” Id. This

definition of a “construction agreement” does not encompass service work on oil wells. While Rink

may have provided construction services to Continental on other occasions and pursuant to other

work orders, the work order in this case did not call for any such activities.

       The only case law which the parties cite applying Oklahoma’s anti-indemnity statute involve

scenarios where the parties did not dispute that the contacts in question were “construction

agreements” as defined by the statute. See JP Energy Mktg., LLC v. Commerce & Indus. Ins. Co.,

2018 412 P.3d 121, 129 (Okla. Civ. App. 2017) (stating it was undisputed that the contract and

subcontract in question were “construction agreements”); Bitco Gen. Ins. Corp. v. Commerce &

Indus. Ins. Co., No. CIV-15-206-M, 2017 WL 835197, at *3 (W.D. Okla. March 2, 2017)(same);

Bitco Gen. Ins. Corp. v. Wynn Constr. Co., No. CIV-17-462-M, 2017 WL 3470584, at *2 (W.D.

Okla. August 11, 2017) (same).

       However, Colorado’s anti-indemnity law, which is very similar to the Oklahoma statute at

issue in this case, has been held inapplicable to work done at an oil well site. See Williams v.

Inflection Energy, LLC, No. CIV.A. 4:15-00675, 2015 WL 4952626 (M.D. Pa. Aug. 19, 2015). In

Williams, the employee of a subcontractor was injured while performing work at an oil well site and

sued the well owner for negligence. The master service contract contained an indemnity clause

which covered the well owner’s own negligence. The employer of the injured work attempted to

avoid indemnifying the owner of the well citing Colorado’s anti-indemnity statute. Colorado’s anti-

indemnity law, like Oklahoma’s law, prevents a party to a construction contract from shifting

liability for its own negligence to another party. Id. at 5. Colorado law defines a “construction

agreement” as,

                                                  7
       a contract, subcontract, or agreement for materials or labor for the construction,
       alteration, renovation, repair, maintenance, design, planning, supervision, inspection,
       testing, or observation of any building, building site, structure, highway, street,
       roadway bridge, viaduct, water or sewer system, gas or other distribution system, or
       other work dealing with construction or for any moving, demolition, or excavation
       connected with such construction.

Colo. Rev. Stat. § 13-21-111.5(6)(e)(I). The court in Williams found the master service contract was

not a construction contract because the contract was for the operation of a drill site and not a

construction agreement. The Colorado statute is somewhat broader than the Oklahoma definition

at issue in this case. The court in Williams noted that several states, including Texas, Louisiana, and

Wisconsin have anti-indemnity statutes which pertain to oil and gas wells but Colorado does not.

Williams clearly supports the position of Continental in this case. If Oklahoma desired to prevent

the use of indemnity clauses in contracts for work on oil wells it could certainly do so.

       Based upon the holding in Williams and the plain language of the Oklahoma’s anti-indemnity

statute, the Court finds as a matter of law that the MSC and work order in this case are not a

“construction agreement” as defined by 15 Okla. Stat. § 221(A). Therefore, Oklahoma’s anti-

indemnity statute does not apply here. Having determined that the contract in this case is not a

“construction agreement,” the Court need not decide whether the exception in subsection D applies.



       B.      OKLAHOMA COMMON LAW

       Rink next contends the MSC was not the product of an arms length transaction and the

indemnification clause in the MSC violates Oklahoma public policy. Continental maintains the

indemnity clause is fully enforceable.




                                                  8
               1.      ARM’S-LENGTH TRANSACTION

       Rink contends the MSC was an adhesion contract entered into between parties with unequal

bargaining power; a take-it-or-leave-it contract Rink was forced to sign if it wanted to do work for

Continental. Continental maintains it routinely negotiates revisions to its master service contracts

and Rink did not ask for any revisions.

       The Oklahoma courts have uniformly held that a contract which affords indemnity from

one’s own negligence is fully enforceable as long as (1) the parties express their intent to exculpate

in unequivocally clear language, (2) the agreement results from an arm’s-length transaction between

parties of equal bargaining power, and (3) the exculpation does not violate public policy. See

Kinkead v. W. Atlas Int’l, Inc., 894 P.2d 1123, 1127 (Okla. Civ. App. 1993); see also Fretwell v.

Prot. Alarm Co., 764 P.2d 149, 152-53 (Okla. 1988) (strictly construing an indemnification clause

which clearly expressed the intentions of the parties); Elsken v. Network Multi-Family Sec. Corp.,

838 P.2d 1007, 1011 (Okla. 1992) (enforcing an indemnification clause for one’s own negligence).

In interpreting a contract for indemnity, generally applicable rules of contract construction must be

applied and every attempt must be made to “ascertain the intention of the parties, based upon the

whole contract, and give effect to that intent if it can be done consistent with legal principles.”

Wallace v. Sherwood Constr. Co. Inc., 877 P.2d 632, 634 (Okla. Civ. App. 1994). The language in

a contract is to be given its plain and ordinary meaning. Pitco Prod. Co. v. Chaparral Energy, Inc.,

63 P.3d 541, 546 (Okla. 2003). If a contract is complete and unambiguous, the language of the

contract is the only legitimate evidence of what the parties intended. Id. In such a case, intent

“cannot be divined from extrinsic evidence but must be gathered from a four-corners' examination

of the instrument.” Id.

       To ascertain the relative equality of the contracting parties’ bargaining power, a court should

                                                  9
consider: “(1) the importance of the subject matter to the physical or economic well-being of the

party agreeing to the release and (2) the amount of free choice that party could have exercised when

seeking alternate services.” Schmidt v. United States, 912 P.2d 871, 874 (Okla. 1996). Adhesion

contracts are often an indication of unequal bargaining power. An adhesion contract is one that is

not the result of bargaining between the parties but rather one that has been offered on a take-it-or-

leave-it basis. Bilbrey v. Cingular Wireless, L.L.C., 164 P.3d 131, 234 (Okla. 2007). The classic

example of an adhesion contract is a consumer contract for the purchase of goods or services and

which the consumer neither read nor could understand and under the circumstances it would be

impractical and cost-prohibitive to seek legal advice. Id. Insurance contracts are another classic

example of an adhesion contract. Max True Plastering Co. v. U.S. Fid. & Guar. Co., 912 P.2d 861,

864 (Okla. 1996). Adhesion contracts are not invalid, but are strictly construed against the drafter.

See Landro v. Glendenning Motorways, Inc., 625 F.2d 1344, 1354 (8th Cir. 1980), overruled on

other grounds by Martin v. Ark. Blue Cross & Blue Shield, 299 F.3d 966 (8th Cir. 2002).

       The MSC in this case is not a typical consumer contract signed by an individual consumer

for the purchase of some good or service such as a cell phone of cellular phone service as was the

case in Bilbrey or an insurance contract like that in Max True Plastering. All Rink offers in support

of its contention that the MSC is a contract of adhesion is speculation based upon its belief that had

it requested changes to the MSC, Continental would have rejected the changes and Rink would not

have been awarded the work. See Docket Nos. 47 and 48. The problem with Rink’s belief is that

it is simply speculation unsupported by evidence. Continental states that it routinely negotiates

revisions to master service contracts and commonly agrees to accept changes suggested by its

vendors. See Docket No. 51-1. The undisputed fact is Rink did not request that Continental make

any changes to the MSC. There is no evidence that Rink did not freely enter into the contract or that

                                                 10
Rink did not read and understand the contract. Both parties to the MSC are corporations, with full

access to legal representation to review the contract. This is not a case of grossly uneven bargaining

power or the uninformed. Corporations working in the oil and gas industry can hardly be described

as unsophisticated. Under theses circumstances, there can be no finding the MSC was an adhesion

contract or the MSC was not the result of an arm’s-length transaction. The Court finds, as a matter

of law, that the MSC was the product of an arm’s-length transaction and Rink and Continental were

not of such differing bargaining power as to invalidate the indemnification provision in the MSC.



               2.      PUBLIC POLICY

       Rink contends the provision in the MSC requiring it to indemnify Continental for

Continental’s own negligence is contrary to public policy and should be declared unenforceable.

Specifically, Rink contends the indemnity provision results in an unreasonable risk-shifting that

violates public policy by providing a disincentive to the safe administration of oil and gas wells.

The contention is unpersuasive.

       In Schmidt, the Oklahoma Supreme Court provided guidance as to when a court may declare

portions of an exculpatory contract clause void as against public policy. Schmidt, 912 P.2d at 875.

       While courts may declare void those portions of private contracts which contradict
       public policy, they must do so only with great caution. Two classes of exculpating
       agreements may be said to violate public policy: (1) those which-if enforced-patently
       would tend to injure public morals, public health or confidence in the administration
       of the law and (2) those which would destroy the security of individuals’ rights to
       personal safety or private property.

Id. Although this case involves an indemnification clause rather than an exculpatory clause, the

Court finds the Oklahoma Supreme Court guidance in Schmidt helpful.

       In Elsken, the Oklahoma Supreme Court noted that “[w]e must remain mindful that contracts


                                                 11
should not be declared void on the ground of public policy except in those cases that are free from

doubt. Prejudice to the public interest must hence be clearly apparent before a court is justified in

pronouncing a solemn agreement to be of no effect . . . . Contracts must stand unless it clearly

appears that public right or public weal is contravened.” Elsken, 838 P.2d at 1009 (quoting

Hargrave v. Can. Valley Elec. Coop., 792 P.2d 50, 58-59 (Okla. 1990).

       Public safety is always an important consideration. So too is the right to contract. See

Hargrave, 792 P.2d at 58. The Court cannot say it is clearly apparent that the indemnity provision

in the MSC violates public policy. Multiple entities are involved in and exercise some degree of

control over the operation and maintenance of an oil well. While one can certainly argue that it

would be better public policy to prohibit risk-shifting such as occurs in indemnity provisions like

the one at issue in this case, the prejudice to the public is not clearly apparent here such that the

Court would be willing to make such a declaration as this is not a case involving a public carrier or

a quasi-public corporation such as a railroad. Oil wells are generally not locations open to the public

and the dangers of working on or near an oil well are well known. This Court has previously

rejected an attempt to void an indemnity provision shifting liability for a party’s own negligence in

an oil and gas related master service contract. Chapman v. Hiland Partners GP Holdings, LLC, No.

1:13-CV-052, 2015 WL 12591722, at *6 (D.N.D. Apr. 23, 2015), aff'd, 862 F.3d 1103 (8th Cir.

2017). In that order the Court noted that Oklahoma law did not support such an argument and that

Oklahoma clearly recognizes the policy implications in such risking shifting and has chosen not to

invalidate such provisions. In this case, the Court finds public policy considerations favor

enforcement of the contract rather than rewriting it to reallocate the risk bargained for and agreed

to by both Continental and Rink.        Velocity Express, Inc. v. Roberts Truck Ctr., Inc., No.

CIV-02-1849-F, 2003 WL 23315993, at *5 (W.D. Okla. Aug. 8, 2003) (finding Oklahoma’s public

                                                  12
policy favored enforcing indemnity clause in a truck rental agreement). Consequently, the Court

concludes the indemnity agreement is enforceable and Rink must indemnify Continental in the

underlying personal injury action.



IV.    CONCLUSION

       For the reasons set forth above, the Plaintiff’s motion for partial summary judgment (Docket

No. 18) is GRANTED. The motion for a hearing (Docket No. 52) is DENIED. The motion to stay

(Docket No. 62) is DENIED. The Court finds the indemnity provision in the Master Service

Contract between Continental Resources, Inc. and Rink Construction, Inc. is fully enforceable under

Oklahoma law. As a result, Rink is obligated to defend, indemnify, and save harmless Continental

from all claims, demands, judgments, and settlements related to the MSC and arising out of the

Lodholtz lawsuit.

       IT IS SO ORDERED.

       Dated this 24th day of October, 2018.

                                                     /s/ Daniel L. Hovland
                                                     Daniel L. Hovland, Chief Judge
                                                     United States District Court




                                                13
